

115 HR 7355 IH: Puerto Rico Recovery Accuracy in Disclosures Act of 2018
U.S. House of Representatives
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7355IN THE HOUSE OF REPRESENTATIVESDecember 19, 2018Ms. Velázquez (for herself, Miss González-Colón of Puerto Rico, Mr. Grijalva, Mr. Bishop of Utah, and Mr. Biggs) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo impose requirements on the payment of compensation to professional persons employed in voluntary
			 cases commenced under title III of the Puerto Rico Oversight Management
			 and Economic Stability Act (commonly known as PROMESA).
	
 1.Short titleThis Act may be cited as the Puerto Rico Recovery Accuracy in Disclosures Act of 2018 or (PRRADA). 2.Disclosure by professional persons employed by court order (a)Required disclosureIn a voluntary case commenced under section 304 of the Puerto Rico Oversight Management and Economic Stability Act (commonly known as PROMESA; 48 U.S.C. 2164), no attorneys, accountants, appraisers, auctioneers, agents, consultants, or other professional persons shall be compensated under section 316 of PROMESA (48 U.S.C. 2176) unless prior to making a request for compensation, such a professional person has submitted a verified statement conforming to the disclosure requirements of rule 2014(a) of the Federal Rules of Bankruptcy Procedure setting forth the professional person’s connections with the debtor, creditors, any other parties in interest, their respective attorneys and accountants, the Oversight Board, and any person employed by the Oversight Board. Such statement shall include information on the identity of each entity or person with whom such professional person has a connection. Such professional person shall be required—
 (1)to supplement such verified statement as additional relevant information becomes known to such person; and
 (2)to file annually a notice confirming the accuracy of such statement. (b)ReviewThe United States Trustee shall review each verified statement submitted pursuant to subsection (a) and may file with the court comments on such verified statements before the professionals filing such statements seek compensation under section 316 of PROMESA (48 U.S.C. 2176). The United States Trustee may also object to compensation applications filed under section 316 of PROMESA (48 U.S.C. 2176) that fail to satisfy the requirements of subsection (d) of this Act. Each person having standing under section 1109 of title 11 of the United States Code shall also have standing under this section. The district court shall have jurisdiction to adjudicate all matters arising under this section.
 (c)RetroactivityIf, at the time subsection (a) is enacted, the court has entered orders approving compensation under cases commenced under section 304 of PROMESA (48 U.S.C. 2164) each professional person previously awarded compensation shall file a verified statement in accordance with subsection (a) not later than 30 days after such person’s first request for compensation under section 316 of PROMESA (48 U.S.C. 2176) occurring after the date of the enactment of this Act, except that the court may not delay any proceeding in connection with a case commenced under section 304 of PROMESA (48 U.S.C. 2164) pending the filing of such verified statements.
 (d)Limitation on compensationIn a voluntary case commenced under section 304 of PROMESA (48 U.S.C. 2164), in connection with the review and approval of professional compensation under section 316 of PROMESA (48 U.S.C. 2176), the court may deny allowance of compensation for services and reimbursement of expenses, accruing after the date of the enactment of this Act of a professional person if such professional person—
 (1)has failed to file statements of connections required by subsection (a) or has filed inadequate statements of connections;
 (2)is at any time during such professional person’s employment in such case not a disinterested person as defined in section 101(14) of title 11 of the United States Code; or
 (3)represents, or holds an interest adverse to, the interest of the estate with respect to the matter on which such professional person is employed, except that the qualification standards for committee professionals shall be those set forth in section 1103(b) of title 11 of the United States Code.
				